       Case 2:20-cv-00940-TLN-DB Document 5 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JANAVI SHARMA,                                   No. 2:20-cv-00940-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    HOME BUYERS REALTY AND HBR
      RENTALS, et al.,
15

16                       Defendants,
17

18

19          Plaintiff Janavi Sharma (“Plaintiff”) is proceeding in this action pro se. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302(c)(21).

22          On December 7, 2020, the magistrate judge filed findings and recommendations herein

23   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

24   findings and recommendations were to be filed within 30 days after service of the findings and

25   recommendations. (ECF No. 4.) The thirty-day period has expired, and Plaintiff has not filed

26   any objections to the findings and recommendations.

27   ///

28   ///
                                                       1
      Case 2:20-cv-00940-TLN-DB Document 5 Filed 03/22/21 Page 2 of 2


 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed December 7, 2020 (ECF No. 4), are

 5   ADOPTED IN FULL;

 6          2. This action is DISMISSED without prejudice; and

 7          3. Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 2) is DENIED as moot,

 8   in accordance with the magistrate judge’s October 9, 2020 Order (ECF No. 3).

 9          4. The Clerk of the Court is directed to close this case.

10          IT IS SO ORDERED.

11   DATED: March 19, 2021

12

13
                                                    Troy L. Nunley
14
                                                    United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
